Citation Nr: 1624900	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-31 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine (low back disability) prior to October 31, 2009.

2. Entitlement to an effective date prior to August 31, 2011 for the grant of service connection for erectile dysfunction.

3. Entitlement to an effective date prior to August 31, 2011 for the grant of special monthly compensation for the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to December 1979, February 1991 to April 1991, January 2003 to August 2003, and September 2005 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These issues were last before the Board in February 2015, when the Board denied an evaluation in excess of 20 percent for a low back disability and remanded the earlier effective date claims.

The Veteran appealed the Board's February 2015 denial of a higher rating for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  By Order dated December 2015, the Court vacated the Board's denial of an evaluation in excess of 20 percent and remanded the matter to the Board for compliance with the instructions included in the December 2015 Joint Motion for Partial Remand (JMPR) by the parties.  The earlier effective date claims have also been returned to the Board for appellate review.


FINDINGS OF FACT

1. Prior to October 31, 2009, the Veteran's low back disability has not been shown to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the lumbosacral spine.

2. The Veteran's low back disability has resulted in right lower extremity neurological manifestations consistent with mild incomplete paralysis of the sciatic nerve.

3. The Veteran's low back disability has resulted in left lower extremity neurological manifestations consistent with mild incomplete paralysis of the sciatic nerve.

4. The first communication from the Veteran to VA that could be interpreted as an intent to file a claim of service connection for erectile dysfunction was received on August 31, 2011.

5. The August 31, 2011 correspondence expressed a clear intent to apply for service connection for erectile dysfunction secondary to medication for hypertension, rather than a higher rating for hypertension.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a low back disability were not met prior to October 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).

2. The criteria for a separate evaluation of 10 percent, but no higher, for mild incomplete paralysis of the sciatic nerve, right lower extremity, associated with the service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2015).

3. The criteria for a separate evaluation of 10 percent, but no higher, for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2015).

4. An effective date prior to August 31, 2011, is not warranted for the award of service connection for erectile dysfunction.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

5. An effective date prior to August 31, 2011, is not warranted for the award of special monthly compensation for the loss of use of a creative organ.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regards to the effective date claims, as the July 2013 rating decision on appeal granted service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  A September 2014 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an earlier effective date for the awards and readjudicated the matter.  

The notice requirements have been met with regard to the Veteran's claimed low back disability.  An April 2009 letter notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, the Veteran's VA treatment records, private treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating for his low back disability.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter. 

Low Back Claim

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's low back disability has been rated as 20 percent disabling for the entire appellate period, March 31, 2008 to October 30, 2009, under diagnostic code (DC) 5237, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula, ratings are assigned as follows:

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Neurological impairments affecting the sciatic nerve are evaluated under DCs 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under DC 8520, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a June 2008 VA treatment note, the Veteran requested a referral for physical therapy and denied bowel or bladder incontinence or radiation of pain.  In July 2008 VA treatment records, the Veteran reported radicular symptoms into the right popliteal area, which he described feeling randomly.  Later that month, he reported using a heating pad regularly with good results, and said the intensity of the radicular pain had lessened.

On April 2009 VA examination, the Veteran reported pain localized to the midline of the lumbosacral spine and exacerbated by prolonged standing, lifting, and quick rotation.  He said he was extremely stiff upon wakening in the morning and reported radiation of pain into both hips that affected his ability to walk at times.  He denied any incapacitating episodes in the past twelve months requiring physician-prescribed bedrest.  He reported treatment in the form of a nonsteroidal anti-inflammatory drug (NSAID), physical therapy, and capsaicin cream, all of which provided only temporary relief.  He denied any back surgery, but reported his activities of daily living were affected in that he couldn't lift "like [he] used to."  He reported a flare-up every two to three weeks lasting several days at a time, during which his "back goes out."  He stated he wore a back brace daily for the past year.

Upon physical examination, range of motion measurements showed flexion to 45 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 20 degrees bilaterally.  The Veteran reported pain throughout each of the movements.  He could not do any sort of repetitive motion as he stated he was in too much pain and refused to do more.  The examiner noted there was no evidence of spasm, but there was diffuse tenderness which appeared out of proportion to the exam.  The examiner noted no motor or sensory deficits, and stated deep tendon reflexes were normal.  The Veteran's gait was described as extremely slow and antalgic.  After x-ray examination, a diagnosis of lumbar spondylosis was made.

Upon review of the record, the Board finds that the disability picture presented by the Veteran's low back disability reflects no more than a 20 percent disability rating for the entire appellate period.  The examiner did not indicate that from March 31, 2008 to October 30, 2009, the Veteran's low back disability resulted in forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Accordingly, a disability rating in excess of 20 percent for the entire appellate period for a low back disability is not warranted.

However, the Board notes the Veteran did report radicular symptoms stemming from his low back disability.  38 C.F.R. § 4.71a, Note (1).  After review of the record, the Board finds that the Veteran's radiculopathy was, at worst, mild bilaterally during the entire appellate period.  There was no objective evidence that the Veteran experienced numbness or weakness in his lower extremities, nor did the April 2009 VA examination show motor or sensory deficits or signs of pathologic reflexes.  Accordingly, disability ratings of 10 percent for right lower extremity radiculopathy and 10 percent for left lower extremity radiculopathy are warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's low back disability and radiculopathy under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's low back disability and radiculopathy result in mainly pain and decreased range of motion.  Such symptomatology (and effects on daily living) is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

Effective Date Claim

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

On his claim received by VA on August 31, 2011, the Veteran reported his hypertension medication was causing erectile dysfunction.  Service connection for erectile dysfunction secondary to hypertension and special monthly compensation based on loss of use of a creative organ were granted effective August 31, 2011.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for erectile dysfunction (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim - unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).

A close review of the record shows the first communication from the Veteran to VA that can be interpreted as a claim for service connection for erectile dysfunction was received on August 31, 2011.  It is not shown that he filed a formal or informal application for service connection for erectile dysfunction prior to August 31, 2011.

The Board acknowledges the Veteran's and his representative's contention that the  claim for service connection for erectile dysfunction was actually a claim for an increased rating for hypertension, and therefore the effective date of service connection should be when the condition was first factually ascertainable or one year prior to the date of claim for increase.  See July 2014 Notice of Disagreement; April 2016 Brief.  However, the Board notes that one of the requirements for such an informal claim is an indication of intent.  38 C.F.R. § 3.155.  The August 31, 2011 claim expressed a clear intent to apply for service connection for erectile dysfunction secondary to medication for hypertension; there is no indication of an intent to apply for a higher rating for hypertension, to include any residuals.  Nor is there any other correspondence in the Veteran's claims file prior to the August 31, 2011 claim that can be interpreted as an intent to apply for an increased rating for hypertension and residuals.

The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.

In light of the foregoing, the Board finds that an effective date prior to August 31, 2011 for the award of service connection for erectile dysfunction and special monthly compensation for the loss of use of a creative organ is not warranted, and that the appeal in these matters must be denied.




















							(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine (low back disability) prior to October 31, 2009 is denied.

A separate 10 percent disability rating for right lower extremity radiculopathy associated with the degenerative disc disease of the lumbosacral spine is granted.

A separate 10 percent disability rating for left lower extremity radiculopathy associated with the degenerative disc disease of the lumbosacral spine is granted.

An effective date prior to August 31, 2011, for the award of service connection for erectile dysfunction is denied.

An effective date prior to August 31, 2011, for the award of special monthly compensation for the loss of use of a creative organ is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


